DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 6, 8-13, 15, 17-22, 25-26, 28-32 are pending. The amendment filed on 03/15/2021 has been entered. Claims 20-22, 25-26, 28 are withdrawn. Claims 1, 4, 6, 8-13, 15, 17-19 and newly added claims 29-32 are under consideration.
Priority
This application is a continuation-in-part of USSN 14/775,382, filed September 11,2015, which is a 371 application of PCT/US14/24629, filed March 12, 2014, which claims priority to U.S. Provisional Patent Application No. 61/778,591, filed March 13, 2013. As such the effectively filed date for the instant application is March 13, 2013.
Applicant’s claim for the benefit of a prior-filed application 14/775,382, now US patent 10,500231 which claims priority to U.S. Provisional Patent Application No. 61/778,591. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the US provisional application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application 14/775,382 and U.S. Provisional Patent Application No. 61/778,591, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims of this application. Independent claim contains the phrase “Epidermolysis bullosa”. However, support for this concept cannot be found in the specification of those priority documents. Applicant should locate within those documents where such support can be found. If such cannot be found, the term “Epidermolysis bullosa” 
Based, however, on the filing date of instant application 09/27/2017, the present application has been accorded that priority date.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 1 objected to because of the following informalities is withdrawn in view of applicant’s amendment.
Specification
The disclosure is objected to because in [0286] it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Withdrawn /Claim Rejections - 35 USC §102 / Necessitated by Amendment
Claims 1-2, 4, 8-11, 17-19 rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) is withdrawn in view of applicant’s amendment to bring claim 2 into base claim 1 and base claim 11.
Withdrawn /Claim Rejections - 35 USC § 103/ Necessitated by Amendment
Claims 1, 6, 12-13, 15, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter '‘SystemBiosciences’’) as evidenced by Antes (US 2013/0337440, hereinafter “Antes") is withdrawn in view of applicant’s amendment to bring claim 2 into base claim 1 and base claim 11.
Therefore modified claim rejection is set forth below.

Maintained/Claim Rejections - 35 USC § 103/Modified Form Necessitated by Amendment

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6, 8-10, 11-13, 15, 17, 18-19, 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter '‘SystemBiosciences’’) as evidenced by Antes (US 2013/0337440 A!; hereinafter “Antes").
Regarding Claim 1, Lim discloses a method of treating epidermolysis bullosa (EB) in a subject in need thereof with the use of exosome such as mesenchymal stem cell exosomes in a method of promoting, restoring or enhancing homeostasis in an individual suffering from epidermolysis bullosa (EB) (Abstract) comprising: administering a pharmaceutical composition comprising isolated microvesicles purified by precipitation from a biological fluid to the subject, the method comprise administering a therapeutically effective amount of exosome to the individual, [Para. (0013)]. the exosome that is isolated from a mesenchymal stem cell (MSC) or mesenchymal stem cell conditioned medium (MSC-CM), Para. [0248); and alleviating or reducing one or more symptoms of epidermolysis bullosa in the subject, exosomes such as mesenchymal stem cell exosomes are therefore particularly useful in the treatment or prevention of diseases in which homeostasis is disrupted or otherwise abnormal, such as epidermolysis bullosa (EB) ([(0010], [0369]). Lim also teaches that the active agent in MSC paracrine secretion is exosome and also propose that MSC exosome could restore cell and A candidate therapeutic agent that has the potential to restore cell adhesion homeostasis is mesenchymal stem cells (MSCs) [0086].
Regarding Claim 4, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. [02411). Regarding Claim 8, Lim discloses the method of claim 1, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VII expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and corneal abrasions (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. [01791). Regarding Claim 9, Lim discloses the method of claim 8, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet. Para. (01791). Regarding Claim 10, Lim discloses the method of claim 1, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. [04871). Regarding claim 11, Lim discloses a method of treating epidermolysis bullosa in a subject in need thereof (Abstract) comprising: administering a pharmaceutical composition comprising isolated extracellular vesicles to the subject the method may comprise administering a therapeutically effective amount of exosome to the individual, [Para. (0013]; the exosome may be something that is isolatable from a mesenchymal stem cell (MSC) or mesenchymal stem cell conditioned medium (MSC-CM), Regarding claim 12, Lim teaches Epidermolysis bullosa simplex, autosomal recessive is described in OMIM entry number 601001 (locus and gene 17q12-q21 (KRT14)) [0184], [0210]. Regarding Claim 13, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. [02411). Regarding Claim 17, Lim discloses the method of claim 11, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VII expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and corneal abrasions (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179]). Regarding Claim 18, Lim discloses the method of claim 17, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179]). Regarding Claim 19, Lim discloses the method of claim 11, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or Regarding claims 29-30,  Lim also teaches the protocol may be used for the isolation of MSCs from human ES cell derived MSCs (hESC-MSCs) obtained by the methods and compositions described here are remarkably similar to bone-marrow derived MSCs (BM-MSCs) [0291]. Regarding newly added claims 31-32, Lim discloses Treatment of Epidermolysis Bullosa For example, sulforaphane, a compound found in broccoli, was found to reduce blistering in a mouse model to the point where affected pups could not be identified visually, when injected into pregnant mice and applied topically to newborns [0170]. With respect to the negative limitation of base claims 1, and 11, Lim, does not explicitly teach the wherein the precipitation of the microvesicles does not damage or effect structural and/or functional integrity of the microvesicles. However, since additional steps would have been required for the precipitation of the microvesicles wherein the precipitation of the macrovesicles does not damage or effect structural and/or functional integrity of the microvesicles does not damage or effect structural and/or functional integrity of the microvesicles, the lack of such teaching must necessarily be implicitly teach its absence. Lim does not specifically teach that the microvesicles that are administered are purified by PEG. 
However, these deficiencies are made up in the teachings of SystemBiosciences. SystemBiosciences beneficially teaches a method for isolating secreted microvesicles (exosomes) from a biological liquid sample (same as biofluid) comprising: combining a biological liquid sample (conditioned culture media or urine) with Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at I500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm (Pg. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers tor exosomes (Pg. 4, Lines 7-17). Regarding claims 6, 15, as 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to reduce, promote, enhance, or modulate at least one biological activity (as fully discussed above) comprising administering microvesicles (MVs) to a patient in need thereof based upon the beneficial teachings provided by Lim including because Lim teaches treating Epidermolysis bullosa with said MVs which would read upon administering an effective amount of said MVs.
It would have been obvious to one of ordinary skill in the art to incorporate isolating the exosomes using PEG based upon the beneficial teachings provided by SystemBiosciences -including because such an isolation is less time consuming, less expensive, and more effective than other exosome isolation methods, if not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Furthermore, administration of the microvesicles by performing the methods of Lim and SystemBiosciences will reduce or modulate at least one biological activity, because Lim teaches those are the properties of the MSC derived particles/exosomes.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima fade obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to arguments
microvesicles leads to enhanced EB healing. Microvesicles isolated using PEG precipitation are structurally intact as compared to the physically damaged microvesicles isolated by ultracentrifugation. See Specification at Example 8 and FIGS. 5 to 7. When the composition of microvesicles isolated using PEG are compared with a composition of microvesicles isolated by centrifugation, it was surprisingly found that PEG-precipitated microvesicles result in lower levels of inflammation and higher levels of tissue regeneration. See Figures 13 and 14, for example. As demonstrated in Example 17, the microvesicles of the present invention were shown to be effective in stimulating collagen VII expression and the expression of markers related to wound healing in Recessive Dystrophic Epidermolysis Bullosa (RDEB) fibroblasts (See Specification at Figures 48-50). RDEB fibroblasts treated with the claimed microvesicles showed improvements in assays related to wound healing including increased proliferation and resistance to detachment with treatment with trypsin (See Specification at Figure 50). Figure 52 illustrates the pathway of how microvesicles are able to deliver protein and mRNA cargo that results in promoting wound healing in RDEB fibroblasts. Applicant respectfully submits that the cited combination of art provides no teaching or suggestion that administration of microvesicles purified by PEG precipitation would be structurally and functionally intact leading to enhanced wound healing properties, let alone that these microvesicles would be effective in treating EB. Thus, Applicant respectfully submits that a skilled person would find no teaching, suggestion, or motivation in any of Lim, System Biosciences, and Antes to arrive at the microvesicles of the claims that are optimized for treating EB. Applicant’s arguments have been fully considered but are not persuasive.
In response, unexpected results have to commensurate with the scope of the invention. “Whether the unexpected result of unexpectently improved results or a property not taught by the prior art the “objective evidence of nonobviousness must be commensurate in scope with 
In the instant case, administering a composition comprised of structurally and functionally intact microvesicles leads to enhanced EB healing the claims are not so limited. When the composition of microvesicles isolated using PEG are compared with a composition of microvesicles isolated by centrifugation, it was surprisingly found that PEG-precipitated microvesicles result in lower levels of inflammation and higher levels of tissue regeneration, however the claims are not so limited. As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641,645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The claims do not recited any limitations that would be affected by the use of microvesicles isolated using PEG precipitation are structurally intact as compared to the physically damaged microvesicles isolated by ultracentrifugation. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. 
Conclusion
NO claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632